Citation Nr: 0614539	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-27 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by mechanical low back pain.  

2.  Entitlement an initial evaluation in excess of 10 percent 
for hypertension.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for right (dominant) shoulder impingement syndrome.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from July 1979 to September 
2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Washington, DC.  Thereafter, the Providence, Rhode 
Island, RO, assumed jurisdiction.  

In May 2004, the RO denied entitlement to service connection 
for allergy to non-steroidal anti-inflammatories.  In a 
letter dated in May 2004 and received in June 2004, the 
veteran pointed to additional evidence and asked that the 
claim be re-adjudicated.  He specifically noted that he was 
"not necessarily inclined to formally appeal" the May 2004 
decision, but wanted to make sure that the RO considered all 
the evidence.  In November 2004, the RO re-adjudicated and 
denied the claim.  There is no evidence that the veteran 
responded to this decision.  The veteran has not expressed a 
disagreement and a desire for Board review of either RO 
decision.  There is thus no jurisdiction conferring notice of 
disagreement.  Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 
2002); 38 C.F.R § 20.201(2005). 



FINDINGS OF FACT

1.  The veteran does not have an underlying back disability 
manifested by low back pain.  

2.  The veteran's diastolic blood pressure readings are 
predominantly less than 110; and systolic readings are 
predominantly less than 200.

3.  The veteran's right shoulder disability is manifested by 
pain at the end points of motion; he does not have ankylosis 
of the scapulohumeral joint; nonunion with or without loose 
movement of the clavicle or scapula; he can move his right 
arm to above shoulder level.



CONCLUSIONS OF LAW

1.  A disorder manifested by mechanical low back pain was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met at any time since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for right shoulder impingement syndrome have not been met at 
any time since the effective date of service connection.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Codes 5003, 5024, 5200, 5201, 5202, 
5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Discussions in the October 2003 VCAA letter informed the 
veteran of the information and evidence necessary to 
substantiate the claims.  The VCAA letter also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The October 2003 letter told the veteran that he could "help 
with your claim" by telling VA about any additional 
information or evidence he wanted VA to obtain, and by 
"sending us the evidence we need."  This communications 
served to tell the veteran that he should furnish any 
pertinent evidence in his possession. 

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, No. 05-7157 
(Fed. Cir. April 5, 2006).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but as to the claim for service 
connection, he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  With regard to 
the initial ratings, he was not given notice regarding 
effective dates.  

Despite the absent notice, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

As to the higher initial evaluation issues, the Court held 
that once service connection is granted the claim is 
substantiated, and further notice as to the rating or 
effective date elements is not required.  Dingess.  As to the 
issue of service connection for a disability manifested by 
mechanical low back pain, the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Furthermore, there has been compliance with the assistance 
provisions set forth in the new law and regulation.  All 
available service medical, VA, and private treatment records 
have been obtained.  No other relevant records have been 
identified.  The veteran was also afforded several VA 
examinations. 

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist the veteran in 
substantiating his claim.  The claim will be considered based 
on the evidence of record.


Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A review of the veteran's service medical records reveals 
that he was seen with complaints of chronic low back pain in 
October 1990.  He was referred for an orthopedic consult in 
November 1990.  The veteran stated that he had aggravated his 
back three weeks earlier when doing PT but that it was much 
better now.  A diagnosis of s/p mechanical low back pain was 
rendered at that time.  

At the time of a September 1998 physical examination, normal 
findings were reported for the spine and lower extremities.  
On his September 1998 report of medical history, the veteran 
checked the yes boxes indicating that he had arthritis, 
rheumatism, or bursitis; and, recurrent back pain or any back 
injury.  In the physician's summary section of the report, it 
was indicated that the veteran had had recurrent low back 
pain for years.  

In an April 2002 report of medical assessment, the veteran 
reported having back pain.  X-rays taken at that time 
revealed early degenerative disk disease in the lower 
thoracic spine.  In the health care provider's comments 
section of the report, it was indicated that the veteran had 
mechanical low back pain with degenerative disc disease.  

At the time of the veteran's September 2002 service 
separation examination, normal findings were again reported 
for the spine, musculoskelatal system, and lower extremities.  
In the summary of diagnoses and defects portion of the 
report, the veteran was noted to have mechanical low back 
pain with degenerative disc disease.  On his September 2002 
report of medical history, the veteran checked the yes box 
when asked if he had recurrent back pain or any back problem.  
In the summary section of the report, the veteran was noted 
to have mechanical low back pain with occasional right-sided 
radicular symptoms.  

At the time of a May 2004 VA examination, the veteran 
reported having sustained no real trauma, just overuse 
injuries through the years.  He noted receiving treatment 
while in the military.  He stated that the pain had come and 
gone for the past twenty years.  He indicated that the pain 
was 1-8 out of 10 and that it rarely reached 8.  Aggravating 
conditions included yard work, transitional movements, and 
going down stairs.  He also reported that reaching and 
stretching caused him difficulty.  The veteran used a home 
exercise program with heat and medication.  He stated that 
these were helpful.  He used no assistive devices.  

Physical examination revealed that the veteran was in no 
apparent distress.  His gait was within normal limits.  His 
spine and hips were in alignment without swelling, spasm, or 
tenderness.  His musculature appeared within normal limits.  
The veteran was able to forward flex to 90 degrees, extend to 
30 degrees, laterally extend to 30 degrees on both the left 
and right, and rotate to 30 degrees, bilaterally.  He was 
able to heel-toe and tandem walk without effort.  He was also 
able to squat and duck walk.  Romberg was negative.  Straight 
leg raises were to 90 degrees, bilaterally.  

Musculoskeletal strength was 5/5, bilaterally, including his 
quads. His deep tendon reflexes were 2+ and equal in his 
lower extremities.  He had full sensation in his lower 
extremities, brisk capillary refill, and positive toe 
proprioception.  Two pound weights were placed on the 
veteran's ankles and he was able to do ten leg lifts from his 
hips without complaints of pain to his back.  There were no 
complaints or findings with regard to the thoracic area.  X-
rays of the lumbar spine were unremarkable.  The examiner 
found that the veteran's lumbar spine was within normal 
limits.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

Pain without an underlying disability cannot satisfy the 
requirement for a current disability.  Sanchez-Benitez v. 
Principi, 259 F.3d (Fed. Cir. 2001). 

Examinations and treatment records have not revealed an 
underlying low back disability.  Diagnostic studies have been 
normal.  The most recent examiner, while noting the veteran's 
complaints of pain, specifically found that the lumbar spine 
was normal. 

As a lay person, the veteran is not competent to say that his 
mechanical low back pain represents an underlying disability.  
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Because there is no evidence of an underlying low back 
disability, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

Initial Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeals arise from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Hypertension 

Service connection is currently in effect for hypertension 
which has been assigned a 10 percent disability evaluation.  

The rating schedule provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or; systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. 
§ 4.104, Code 7101 (2005).

At the time of the veteran's November 2003 cardiovascular 
examination, his blood pressure readings were 118/86, 118/78, 
and 122/82.  A diagnosis of hypertension since 1981, well 
controlled on medication, was rendered.  

At the time of a March 2004 stress test, the veteran's 
resting blood pressure was 138/80, while his peak blood 
pressure was 170/90.  

In the present case, the veteran requires medication to 
control his blood pressure.  However, the veteran's diastolic 
blood pressure has never been 110 or more.  The veteran has 
also never had systolic blood pressure readings of 200 or 
more.  Blood pressure readings have not approximated these 
levels.  38 C.F.R. § 4.7.

As there is no evidence of the blood pressure readings needed 
for a higher rating, the preponderance of the evidence is 
against the assignment of an evaluation in excess of 10 
percent for hypertension during the entire period since the 
effective date of service connection.

Right Shoulder

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Where arm motion of is limited to 25 degrees from the side, a 
40 percent evaluation is assigned for the major side, and 30 
percent is assigned for the minor side, under Diagnostic Code 
5201.  Limitation of motion midway between the side and 
shoulder level contemplates a 30 percent and 20 percent 
evaluation for the major and minor sides, respectively; while 
limitation of motion at shoulder level contemplates a 20 
percent evaluation.

Under Diagnostic Code 5202, a 20 percent rating is granted 
when there is malunion, with moderate deformity of the 
humerus; in the major or minor arm; a 30 percent rating is 
granted when there is malunion with marked deformity of the 
major arm and a 20 percent for the minor.  

Also under Diagnostic Code 5202, a 20 percent rating is 
granted for infrequent dislocations and guarding of movement 
only at shoulder level; a 30 percent rating is granted when 
there are frequent dislocations, and guarding of all arm 
movements for the major arm and a 20 percent for the minor 
arm.  A 50 percent rating is granted for fibrous union of the 
major arm and a 40 percent for the minor arm; a 60 percent 
rating is granted for nonunion (false flail joint) of the 
major arm and a 50 percent for the minor arm; and an 80 
percent rating is granted for loss of head of (flail 
shoulder) for the major arm and a 70 percent for the minor 
arm.

Diagnostic Code 5203, rates impairment of the clavicle or 
scapula.  A 10 percent rating is granted for malunion or 
nonunion without loose movement; a 20 percent rating is 
granted for nonunion with loose movement or for dislocation.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

A review of the record reveals that at his November 2003 VA 
examination, the veteran reported that he first injured his 
right shoulder in July 1999 when moving boxes.  The veteran 
was diagnosed with impingement syndrome.  He noted that an 
MRI done in November 2001 revealed impingement of the 
supraspinous tendon and a partial thickness tear.  The 
veteran reported receiving steroid injections in April and 
May 2002.  

The veteran described the pain as usually occurring in the 
front part of the shoulder with radiation of the pain up his 
neck and on the posterior aspect of his shoulder.  He 
described the posterior pain as achy.  He noted that the 
front pain was stab-like.  The veteran stated on his best day 
he had 2/10 and on his worst days he had 4-5/10 pain.  He 
reported having weakness in his right arm.  He also noted 
having stiffness in his shoulder for the first ten minutes 
after he woke up.  The veteran denied any instability or 
locking of the shoulder.  He also denied any edema but noted 
occasional tingling in his fourth and fifth fingers.  

The veteran reported having daily symptoms and indicated that 
they sometimes woke him at night.  Precipitating factors of 
pain included any type of large body activity, such as 
lifting, as well as changes in the weather.  Alleviating 
factors included stretching.  The veteran, who is a dentist, 
indicated that he developed pain when extracting teeth and 
when he had to refocus his lamp.  He stated that he could no 
longer participate in any throwing sports.  He also could not 
lift objects that were behind him.  The veteran did not use 
any splints or slings.  

Physical examination revealed that the veteran's shoulders 
were symmetrical without swelling or spasm.  The veteran had 
tenderness to palpation just distal and slightly anterior to 
the right AC joint.  There were no clicks or crepitus with 
active or passive motion.  

The veteran had flexion from 0 to 180 degrees, bilaterally, 
with pain at the endpoint on the right.  He had abduction 
from 0 to 180 degrees on the left and from 0 to 165 degrees, 
with pain on the right at the endpoint.  The veteran had 
external and internal rotation from 0 to 90 degrees, 
bilaterally.  He had positive Neer and Hawkins tests on the 
right with a negative crossover.  Deep tendon reflexes of the 
upper extremities were 2+ and equal, bilaterally.  Muscle 
strength in the upper extremities was 5/5.  

The veteran had positive sensation to his hands.  Holding a 
five pound weight in his hands, the veteran could perform 
"6/15" shoulder abductions on the right as compared to 
"15/15" on the left.  He was limited in his shoulder 
abductions on his right due to pain, which was shooting down 
his side.  The radial and brachial pulses were 2+ and equal, 
bilaterally, and capillary refill time for the bilateral 
upper extremities was less than two seconds.  The extremities 
were warm.  An x-ray of the right shoulder revealed a 
slightly enlarged clavicle head with a calcific deposit 
superior to it.  A diagnosis of right shoulder impingement 
syndrome was rendered.  

On a November 2003 VA neurological examination, muscle tone, 
bulk, and strength were normal in all muscle groups in both 
upper extremities.  There was normal range of motion of the 
neck and both shoulders and deep tendon reflexes were 2 and 
symmetrical in both upper extremities.  Sensory examination 
was normal.  It was the examiner's impression that the 
veteran's right shoulder problem was musculoskeletal in 
origin.  There were no symptoms or signs related to the 
peripheral nervous system in the right upper extremity.  

At a May 2004 VA examination, the veteran reported having 
occasional tingling to his hands from his shoulder and 
occasional stiffness.  

Physical examination revealed that his shoulders were 
symmetrical without effusion, crepitus, click, or tenderness.  
The veteran had a negative Tinel's at the olecranon.  He had 
flexion from 0-145 degrees and full sensation to his medial, 
ulnar, and radial nerve distribution, distally.  His deep 
tendon reflexes were 2+ and equal at the olecranon.  The 
wrists and hands were without tenderness to palpation and he 
had a positive radial pulse and brisk capillary refill.  He 
was able to approximate his thumb and touch all fingertips.  
Musculoskeletal strength was 5/5 with a firm tight fist.  

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  

The November 2003, X-ray was not interpreted as showing 
nonunion,  with or without loose movement, malunion, fibrous 
union or false flail joint.  His main symptom is pain. 

With regard to DC 5201, the Board notes that at the time of 
his November 2003 VA examination, the veteran had flexion 
from 0 to 180 degrees, with pain at the endpoint; abduction 
from 0 to 165 degrees, with pain at the endpoint.  The 2004 
examination reports that these ranges of motion were from 0 
to 180 degrees.  These ranges of motion show that the veteran 
could raise his arm well above shoulder level.

With pain only at the end points and normal strength, any 
additional limitation of motion due to functional factors 
would not meet or approximate the criteria for an evaluation 
in excess of 10 percent.  Specifically, loss of functioning 
arising from pain and weakness has not been shown to be or 
described to that akin to limitation of motion being limited 
midway between the side and shoulder level or at the shoulder 
level.  38 C.F.R. §§ 4.40, 4.45.


As such, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for right (dominant) 
shoulder impingement syndrome at any time since the effective 
date of service connection.

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  

The veteran has not been recently hospitalized for his 
service-connected right shoulder disability or hypertension.  
While the veteran has indicated that his right shoulder 
disorder "acts up" when he is extracting teeth, he 
maintains employment as a dentist without reported loss of 
income.

In the absence of evidence of frequent hospitalization or 
marked interference with employment, referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service is not warranted.


ORDER

Service connection for a disorder manifested by mechanical 
low back pain is denied.  

An initial evaluation in excess of 10 percent for 
hypertension is denied.  

An initial evaluation in excess of 10 percent for right 
shoulder impingement syndrome is denied.  

	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


